Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 7, 2022

                                       No. 04-21-00104-CV

                                Michael Edward RODRIGUEZ,
                                          Appellant

                                               v.

                Nora Eliza GONZALEZ formerly known as Nora G. Rodriguez,
                                      Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-00908
                          Honorable Norma Gonzales, Judge Presiding


                                         ORDER
Sitting: Irene Rios, Justice
         Beth Watkins, Justice
         Lori I. Valenzuela, Justice

       The court has considered appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court